Citation Nr: 0104087
Decision Date: 02/09/01	Archive Date: 03/12/01

DOCKET NO. 97-03 871A              DATE FEB 09, 2001

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUE 

Entitlement to a permanent and total disability evaluation for
pension purposes. 

REPRESENTATION 

Appellant represented by: Puerto Rico Public Advocate for Veterans
Affairs 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active duty from August 1965 to September 1971 with
3 years and 6 months of prior active service. This matter came
before the Board of Veterans' Appeals (Board) on appeal from a
rating decision of the San Juan, the Commonwealth of Puerto Rico,
Regional Office (RO) of the Department of Veterans Affairs (VA).

FINDINGS OF FACT

1. The veteran was born in April 1938, and has a general
equivalency degree (GED).

2. The veteran's occupational experience includes work as a cook,
bartender, and paint lineman; he reportedly last worked in 1985.

3. The veteran's disabilities include cervical paravertebral
myositis, considered 20 percent disabling; lumbar paravertebral
myositis, considered 20 percent disabling; generalized
arteriosclerosis, considered 0 percent disabling; arterial
hypertension, considered 0 percent disabling; generalized
arteriosclerosis, considered 0 percent disabling; senile cataract
and pingueculum, considered 0 percent; and a psychiatric disorder
previously diagnosed as adjustment disorder with anxious mood,
considered 0 percent disabling.

4. The manifestations of the veteran's disabilities are not so
severe as to preclude gainful employment consistent with his age,
education, and occupational experience.

2 -

CONCLUSION OF LAW

The veteran is less than 100 percent disabled and he is not
unemployable by reason of permanent and total disability. 38
U.S.C.A. 1502, 1521 (West 1991); 38 C.F.R. 3.321, 3.340, 3.342,
4.17 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he should be granted pension benefits, as
he is unable to work as a result of his disabilities.

To establish eligibility for pension purposes, it is necessary that
the evidence demonstrate permanent disability of sufficient
severity as to render the veteran unable to secure and maintain
substantially gainful employment consistent with his age, education
and work experience. Unemployment does not, in and by itself,
constitute eligibility for pension purposes.

The U.S. Court of Veterans Appeals (now the U.S. Court of Appeals
for Veterans Claims, hereinafter the Court), has held that VA
adjudicators, when considering a claim for entitlement to
nonservice-connected pension benefits, must consider whether the
veteran is unemployable as a result of a lifetime disability, i.e.,
an "objective" standard, or if the veteran is not unemployable,
whether there exists a lifetime disability which would render it
impossible for an average person to follow a substantially gainful
occupation, i.e., a "subjective" standard. 38 U.S.C.A. 1502(a)(1),
1521(a) (West 1991); 38 C.F.R. 3.321(b)(2), 4.15, 4.16, and 4.17.
See also Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v.
Derwinski, 2 Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. App.
444 (1992).

The veteran was scheduled for and did not report to a series of
March 2000 VA examinations. While VA has a statutory duty to assist
the veteran in developing evidence pertinent to a claim, the
veteran also has a duty to assist and cooperate with VA in
developing evidence; the duty to assist is not a one-way street.
See

3 -

Wood v. Derwinski, 1 Vet. App. 190 (1991). It is incumbent upon a
veteran to submit to VA examinations when applying for a VA
benefit, especially in instances, such as in this case, where the
examination is essential to assessing the current severity of his
non service-connected disabilities. 38 C.F.R. 3.326.

In Olson v. Principi, 3 Vet. App. 480 (1992) the veteran failed to
report for scheduled examinations. In that case, the Court
reiterated that the duty to assist is not always a one-way street,
or a blind alley; and that the veteran must be prepared to
cooperate with the VA's efforts to provide an adequate medical
examination and submit all the medical evidence supporting his
claim. Where a veteran fails to report for a scheduled examination,
and does not provide VA with a justifiable excuse for his absence
(examples of good cause cited in the regulation have not been
asserted in this appeal), or make an attempt to reschedule, the
benefit shall be denied because there remains no adequate means of
effectively rating the service- connected disability. See 38 C.F.R.
3.326, 3.327, 3.655; Dusek v. Derwinski, 2 Vet. App. 519 (1992).

The regulations clearly provide that it is the obligation of a
claimant to report for an examination when requested, 38 C.F.R.
3.326. The Board finds that such lack of cooperation goes to the
credibility of the evidence of record, and that is a matter upon
which the Court has clearly held that the Board must rule. Gilbert
v. Derwinski, 1 Vet. App. 49 (1990). As a result, the VA is forced
to rely upon the available evidence to determine whether an
increased disability rating is warranted. 38 C.F.R. 3.655.

The clinical evidence discussed below has led the RO to find that
the veteran is not permanently and totally disabled for pension
purposes. The veteran was born in April 1938. He is, therefore, now
62 years old. He has a GED. His occupational experience includes
work as a cook, bartender and paint lineman. He reported in his
1995 application for pension benefits that he last worked in 1985.
The veteran's disabilities include cervical paravertebral myositis,
considered 20 percent disabling; lumbar paravertebral myositis,
considered 20 percent disabling; generalized arteriosclerosis,
considered 0 percent disabling; arterial hypertension, considered
0

4 -

percent disabling; generalized arteriosclerosis, considered 0
percent disabling; senile cataract and pingueculum, considered 0
percent; and a psychiatric disorder previously diagnosed as
adjustment disorder with anxious mood, considered 0 percent
disabling by the RO.

The Board will now examine the appropriateness of the rating
assigned to each disorder. In doing so, the Board observes that
when an unlisted disorder is encountered it is permissible to rate
the disorder under a closely related disease or injury in which not
only the functions affected, but the anatomical location and
symptomatology are closely analogous. 38 C.F.R. 4.20. Moreover, in
every instance where the minimum schedular evaluation requires
residuals and the schedule does not provide a zero percent
evaluation, a zero percent evaluation will be assigned when the
required residuals are not shown. 38 C.F.R. 4.31.

Turning to his psychiatric disability, the severity of this
disability is ascertained, for VA disability rating purposes, by
application of the criteria set forth in VA 's Schedule for Rating
Disabilities, 38 C.F.R. Part 4 (Schedule).

The RO has evaluated the veteran's psychiatric disorder under 38
C.F.R. 4.71a, Diagnostic Code 9410, which is for unspecified
neurosis. Effective November 7, 1996, the criteria for rating
psychiatric disabilities were revised. The application of 38 C.F.R. 
4.1, 4.10, assessing the actual functional impairment was not
affected by this change in the law. The evidence will be applied to
the rating criteria that are most favorable to the veteran. See
Karnas v. Derwinski, 1 Vet. App. 308 (1991). Revised regulations do
not allow for their retroactive application unless those
regulations contain such provisions and may only be applied as of
the effective date. Haywood v. West, 12 Vet. App. 55 (1998).
Therefore the Board will review those manifestations listed under
Diagnostic Code 9410, both effective as of and prior to November 7,
1996. 38 C.F.R. 4.20.

Under the General Rating Formula for Psychoneurotic Disorders in
effect prior to November 7, 1996, a 10 percent evaluation is
assigned for less than the criteria for the 30 percent rating, with
emotional tension or other evidence of anxiety

- 5 -              

productive of mild social and industrial impairment. A
noncompensable rating is assigned when there are neurotic symptoms
that may somewhat adversely affect relationships with others but
which do not cause impairment of working ability. 38 C.F.R. 4.132
(effective prior to November 1996).

As revised effective in November 1996, the General Rating Formula
for Mental Disorders provides a 10 percent rating is assigned for
occupational and social impairment due to mild or transient
symptoms that decrease work efficiency and ability to perform
occupational tasks only during periods of significant stress; or
symptoms controlled by continuous medication. A noncompensable
rating is assigned when a mental condition has been formally
diagnosed, but symptoms are not severe enough either to interfere
with occupational and social functioning or to require continuous
medication.

The findings of the recent VA examination most closely describe
psychiatric manifestations, contemplated by the current a
noncompensable evaluation. At VA examination in July 1996 the
veteran was described as alert, oriented, and in contact. There was
evidence of minimal anxiety. Significantly, however, his judgment
was not impaired. He expressed freely, relevant and his thoughts
were well organized. His conversation was coherent and relevant.
There was no thought disorder, perceptive disorder, or depressive
signs. His retention, recall, intellect, and sensorium were clear.
Moreover, the examiner indicated that the veteran had no specific
psychiatric disorder. This does not show a disability that
approximates the impairment required for the next higher rating
under the old or new criteria.

The rating criteria for evaluating cardiovascular disorders was
changed on January 12, 1998, the Board will review the claim under
the criteria pertaining to hypertension (Diagnostic Code 7101) and
arteriosclerosis (Diagnostic Codes 7100 and 7114) in order to
accord him evaluation under the set of criteria that is more
favorable to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the general rating formula for hypertensive vascular disease
(essential arterial hypertension) that was effective prior to
January 12, 1998, when diastolic pressure

6 -

is predominantly 100 or more, a 10 percent evaluation is assigned.
(Note 2: When continuous medication is shown necessary for control
of hypertension with a history of diastolic blood pressure
predominantly 100 or more, a minimum rating of 10 percent will be
assigned.) 38 C.F.R. 4.104, Diagnostic Code 7101 (effective prior
to January 12, 1998).

Under the general rating formula for hypertensive vascular disease
(essential arterial hypertension) that became effective January 12,
1998, when diastolic pressure is predominantly 100 or more, or when
systolic pressure is predominantly 160 or more, a 10 percent
evaluation is assigned. The 10 percent evaluation is the minimal
evaluation when an individual has a history of diastolic pressure
predominantly 100 or more and requires continuous medication for
control. 38 C.F.R. 4.104, Diagnostic Code 7101, effective January
12, 1998.

Under 38 C.F.R. 4.104, Diagnostic Code 7100 (prior to January 12,
1998), which pertains to arteriosclerosis, a 20 percent disability
rating was warranted for slight weakening of bodily vigor, and 0
percent disability was warranted for arteriosclerosis without
symptoms or renal, cardiac, or cerebral complications.
Arteriosclerotic complications, such as renal, cardiac, or
cerebral, were rated separately under the appropriate diagnostic
codes. 38 C.F.R. 4.104, Diagnostic Code 7100, Note (prior to
January 12, 1998).

The provisions of Diagnostic Code 7114 in effect prior to January
12, 1998, provided that arteriosclerosis obliterans was rated under
DC 7116, for intermittent claudication. When there is minimal
circulatory impairment, with paresthesia, temperature changes, or
occasional claudication, a 20 percent evaluation is assigned. 38
C.F.R. 4.104, Diagnostic Code 7116 (prior to January 12, 1998).

As to Diagnostic Code 7114 (arteriosclerosis obliterans), the
current provision in effect holds that claudication on walking more
than 100 yards, and; diminished peripheral pulses or ankle/brachial
index of 0.9 or less warrants a 20 percent disability rating,
effective January 12, 1998.

7 -

The blood pressure readings presented in this case fail to
demonstrate that the appellant experiences predominant diastolic
hypertension of 100 or more. At VA examination in April 1999 the
blood pressure readings were 130/90, 135/80 and 135/90. Prior to
this, VA examination in July 1996 revealed blood pressure readings
of 110/70. It is not shown that the veteran is taking medication
for a hypertensive disability.

Moreover, there is no evidence of that the veteran suffers from
arteriosclerosis or symptoms such as claudication, renal, cardiac,
or cerebral complications. The July 1996 VA examination relates
that his heart was not enlarged to percussion. There was a regular
rhythm and no murmur was noticed. The peripheral arteries were hard
and tortuous. The pedal pulses were good. Therefore, a
noncompensable evaluation best reflects impairment caused by the
hypertensive and arteriosclerotic disorders.

In regard to senile cataract and pingueculum, preoperative
cataracts are evaluated on the basis of impairment of vision. 38
C.F.R. 4.84a, Diagnostic Code 6028. For purposes of evaluation, the
best distant vision obtainable after best correction by glasses. 38
C.F.R. 4.75. Evaluations are determined by the intersection of the
horizontal row appropriate for one eye and the vertical column
appropriate to the other eye from Table V. 38 C.F.R. 4.83a, 4.84a,
Table V. Where vision in one eye is 20/40 and vision in the other
eye is 20/40, a 0 percent rating is assigned. 38 C.F.R. 4.84(a)
Diagnostic Code 6079.

The most recent visual acuity VA examination in April 1999 revealed
that the veteran had corrected visual acuity of 20/30 in each eye.
Therefore a compensable rating is not warranted. The examiner also
diagnosed left eye pingueculum (yellowish accumulation of
connective tissue that thickens the conjunctiva, see Stedman's
Medical Dictionary 1368 (26th ed., 1995)). Importantly, the
examiner did not diagnosis any loss of visual acuity or disability
as being related to the pingueculum.

8 -

In regard to cervical and lumbar myositis, the rating schedule
provides that myositis (Diagnostic Code 5021), will be rated as
degenerative arthritis. 38 C.F.R. Diagnostic Codes 5013 through
5024. Degenerative arthritis is to be rated on the basis of
limitation of motion for the specific joint involved.

Diagnostic Code 5292 provides that limitation of motion of the
lumbar spine is rated at 10 percent when slight, 20 percent when
moderate, and 40 percent when severe. Under Diagnostic Code 5290,
limitation of motion of the cervical segment of the spine is rated
as 10 percent disabling when slight, 20 percent disabling when
moderate, and as 30 percent when severe.

At the July 1996 VA medical examination, the range of motion of the
lumbar spine was forward flexion, 50 degrees, backward extension,
25 degrees, left lateral flexion, 30 degrees, and rotation of the
right, 35 degrees. The cervical spine was forward flexion, 30
degrees, backward extension, 20 degrees, right and left lateral
flexion, 30 degrees, and rotation, 55 degrees, bilaterally.
Accordingly, the veteran cannot receive a higher evaluation for his
service-connected disability based on limitation of motion of the
lumbar and cervical spine. See 38 C.F.R. Part 4, 4.71a, Diagnostic
Codes 5290, 5292.

The Board also considered functional impairment due to pain. See
DeLuca v. Brown, 8 Vet. App. 202 (1995). At the VA examination in
1996 there was pain noted on forward flexion and backward extension
of the cervical and lumbar spine. He had absent right Achilles
muscle reflex, which the examiner noted, pointed to damage to the
right SI root. However, it should also be noted that the veteran
has exhibited only a slight to moderate decrease, if any, in the
range of motion of the lumbar and cervical spine. Further, there
was no evidence of atrophy or spasm. The July 1996 VA examination
report shows that straight leg raising was negative, bilaterally.
The biceps, triceps, and brachioradialis were +2, bilaterally and
symmetric. Furthermore, there were no postural abnormalities or
fixed deformities of the back. The ratings of 20 percent each for
the cervical and lumbar spine, adequately compensates the veteran
for his total functional impairment, including that due to the pain
produced by his spinal disorder. There is no showing that any

- 9 -

pain or other functional loss that the veteran might have is not
contemplated in the rating now assigned. The functional impairment
due to limited motion is included in the criteria for the
diagnostic codes under which these ratings are assigned, and there
is no objective evidence of excess fatigability, incoordination, or
other manifestations that might demonstrate additional functional
impairment.

Private medical records dated in January 1996 show that the veteran
received treatment for liver problems. Significantly, however, the
veteran was scheduled for examinations in March 2000 but he failed
to report without any explanation. In the absence of evidence to
the contrary, it must be concluded that he did not have good cause
for his unavailability for the scheduled VA examinations. The most
recent evidence in this case consists of the April 1999 VA
examinations, which does not show any, significant liver
disability.

In light of the above findings, it is evident that the veteran does
not have a single disability that is totally disabling. After using
the combined rating schedule set forth at 38 C.F.R. 4.25, the
veteran's disabilities are not more than 40 percent disabling.
Therefore, the veteran does not objectively warrant a permanent and
total disability evaluation for pension purposes. 38 U.S.C.A.
1502(a)(1) (West 1991); 38 C.F.R. 4.16.

The "subjective" standard for pension eligibility is also for
consideration. In this respect, 38 C.F.R. 3.321(b)(2) provides that
pension may be granted "where the evidence of record establishes
that an applicant for pension who is basically eligible fails to
meet the disability requirements based on the percentage standards
of the rating schedule, but is found to be unemployable by reason
of his or her disabilities, age, occupational background and other
related factors."

The veteran contends that his disabilities collectively inhibit his
ability to work. The Board notes that the veteran reportedly last
worked in 1985 and according to his testimony presented at the June
1997 personal hearing, he appears to attribute his unemployment to
his psychiatric disability. As noted above, VA examination does not
show evidence of a diagnosable psychiatric disorder. The Board

- 10-

does not show evidence of a diagnosable psychiatric disorder. The
Board acknowledges that he has definite symptoms associated with
his disabilities of the cervical and spinal segments of the spine.
Further, the associated manifestations of these disabilities would
impair him in his prior occupation as a paint lineman, in light of
the fact that he reported at the personal hearing that he was
required to lift heavy metal sheets. However, I do not find that
these manifestations are so debilitating as to cause total
disability. As reported above, the VA examination indicated that he
had only slight to moderate limitation of spinal motion. Further,
the veteran is not shown to require frequent hospitalization or an
inordinate amount of medication or treatment for his spinal
disorders. In addition the record does not contain a medical
opinion that relates the veteran's employment status with his
physical disorder. Furthermore, the disability due to the spine
would not preclude many sedentary types of employment, such @
clerical work, that the veteran would otherwise be able to perform
and maintain, given his age, education, and occupational
experience. Based on the foregoing, the Board concludes that the
veteran's disabilities, when evaluated in association with his
educational attainment, occupational background, and age, are not
shown to preclude all kinds of substantially gainful employment,
should the veteran choose to seek such opportunities. Accordingly,
the veteran is not entitled to a permanent and total disability
rating for pension purposes and his claim for that benefit is
denied.

ORDER

Entitlement to a permanent and total disability rating for pension
purposes is denied.

MARY GALLAGHER
Member, Board of Veterans' Appeals


- 11 -



